729 A.2d 50 (1999)
321 N.J. Super. 355
LINCOLN HEIGHTS ASSOCIATION, a non profit Corporation of the State of New Jersey, Plaintiff-Appellant,
v.
TOWNSHIP OF CRANFORD PLANING BOARD, Edwards Super Food Store, Crane Realty, L.P., and Township Committee of the Township of Cranford, Defendants-Respondents.
Superior Court of New Jersey, Appellate Division.
Argued April 21, 1999.
Decided May 11, 1999.
Jeffrey Kantowitz, West Orange, for plaintiff-appellant (Goldberg, Mufson & Spar, attorneys; Mr. Kantowitz, on the brief).
Brian W. Fahey, Springfield, for defendant-respondent Crane Realty (Fahey & Fahey, attorneys; Mr. Fahey, on the brief).
Joseph P. Depa, Jr., Cranford, appeared for defendant-respondent Planning Board of the Township of Cranford.
Albert N. Stender, Cranford, appeared for defendant-respondent Township Committee of the Township of Cranford.
Before Judges KING, WALLACE and NEWMAN.
PER CURIAM.
We affirm for the reasons expressed in Judge Pisansky's well reasoned opinion reported at 314 N.J.Super. 366, 714 A.2d 995 (Law Div.1998).
Affirmed.